Lowe, Oh. J.
1. habeas corsNeno°™of’ decision. The question is not whether the first bail bond was valid or not valid, nor whether the justice of the peace had or had not authority to treat the same as a nullity, and order the re-arrest 0f £]10 pr;S0Iierj put whether, having challenged the rigid: and power of the magistrate to do so, by a proceeding under a writ of habeas corpus, the prisoner can go behind the decision in that proceeding (the same being against him, yet in which he acquiesced, prosecuting no appeal therefrom), and thus again call in question, collaterally, the regularity of the magistrate’s acts in the premises. This certainly cannot be an open question, and we hesitate not to affirm the judgment below.
Affirmed.